DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mapping Text Content of Feedback to a Process with a Synonym Graph.
The abstract of the disclosure is objected to because “an determining a process” should be “and determining a process”.  Correction is required.  
The disclosure is objected to because of the following informalities:
In ¶[0014], “multiple different business process” should be “multiple different business processes”.
In ¶[0027], “the score assigned” should be “the score is assigned”.
In ¶[0034], “each of the different business process” should be “each of the different business processes”.
In ¶[0043], this paragraph appears to be describing an embodiment of some alternate patent application directed to job postings and job listings, which might not be relevant to the current patent application.  
Appropriate correction is required.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
Claims 6 and 14 set forth “map a plurality keywords”, which appears that it should be “map a plurality of keywords”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 4 to 6, 9 to 10, 12 to 14, 17 to 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar et al. (U.S. Patent Publication 2020/0301953) in view of Gupta (U.S. Patent Publication 2013/0024389).
Concerning independent claims 1, 9, and 17, Abhyankar et al. discloses a method, system, and computer program product for indicating synonym relationships using semantic graph data, comprising:
“a network interface configured to receive text content [that includes feedback]” – a request to provide information using a semantic graph is received (Abstract); receiving a request comprises receiving a query through an application programming interface (¶[0020]); a server system 110 provides analytics to various client devices 105a to 105c; server system 110 communicates with client devices 105a to 105c through a e.g., a client computer having a graphic user interface, and components are interconnected by any form of digital communication networks (¶[0132]); here, a query from a user including ‘Information about Coke’ is “text content”; that is, a query is in the form of ‘text’; implicitly, there is “a network interface” providing communications between a client computer 105a to 105c and server 110 through network 107;
“a processor configured to: map, via execution of a mapping algorithm, the text content to a plurality of processes based on a synonym graph” – synonym relationships are indicated using semantic graph data; semantic graph data indicates a semantic graph that includes elements representing objects and that indicates relationships among the objects; synonym data that indicates synonym relationships among terms associated with the objects represented by the elements is stored in association with the semantic graph data (Abstract); a request to provide information using the semantic graph is received (¶[0014]); a query response engine can submit a request to semantic graph service 120 (¶[0054]); synonym data 123 can include synonym tables or mappings between terms having the same or similar meanings (¶[0055]: Figure 1); data objects in a semantic graph can refer to objects that appear to users as business concepts; a user may query a database by requesting ‘customers’ and ‘revenue’; common types of data objects include ‘customer’, ‘product’, ‘country’, or ‘account’ i.e., terminology relating to business processes; broadly, ‘customer’ and ‘account’ are business concepts that can equivalently be construed as “a plurality of processes”;
“generate mapping values for the plurality of processes where a mapping value for a process is generated based on distance within the synonym graph of a mapping between a word in the text content and a word identifying the process” – a semantic graph can include weight values or scores that specify a strength of synonym relationships, e.g., level of similarity of meaning between two terms or a confidence level that two terms are synonyms (¶[0006]); a semantic graph and synonym relationships specified by the semantic graph may be customized for a specific organization, e.g., a company (¶[0009]); synonyms can be specified in data defining nodes and edges of the semantic graph, and synonym relationships may be indicated through scores or weightings for edges or connections of elements in the semantic graph (¶[0010]); scores indicate different strengths of synonym relationships among different pairs of terms (¶[0016]); connections are determined from data of a particular organization (¶[0019]); synonym data 123 can include weights or scores indicating a strength or confidence level for the synonym relationships (¶[0055]: Figure 1); one pair e.g., 0.2 (¶[0065]: Figure 1); data objects in a semantic graph can refer to objects that appear to users as business concepts; a user may query a database by requesting ‘customers’ and ‘revenue’; common types of data objects include ‘customer’, ‘product’, ‘country’, or ‘account’ (“for the plurality of processes”) (¶[0074] - ¶[0075]); here, scores, weightings, and confidence levels are “mapping values . . . where a mapping value . . . is generated based on distances within the synonym graph of a mapping between a word in the text content and a word identifying the process”; that is, a stronger weighting corresponds to a smaller ‘distance’ and a weaker weighting corresponds to a larger ‘distance’; here, ‘distances’ is not expressly defined as “a number of nodes on the synonym graph” as set forth by some of the dependent claims; “distances”, then, can be broadly construed as corresponding to a similarity score between words in a graph;  
“determine a process among the plurality of processes that is most correlated [to the feedback] based on the generated mapping values” – one or more results are generated based on synonym data stored in association with the elements of the semantic graph, and the results are provided in a response to the request (Abstract); a semantic graph may be used to determine when user actions refer to the same objects, e.g., data elements; whenever a request is made to a semantic graph server, a response can take into account the synonym relationships defined; requests to identify 
Concerning independent claims 1, 9, and 17, Abhyankar et al. discloses a main idea of using a synonym graph to map words of input text of a query to synonymous words using mapping values of weights, scores, or similarity levels.  Broadly, a weight, score, or similarity is “a mapping value based on a distance”.  That is, “a distance” can be broadly construed as corresponding to a weight, score, or similarity because a greater distance corresponds a weaker similarity and a smaller distance corresponds to a greater similarity.  Applicants’ claim language for “distance” can be more broadly construed than what is set forth by some of the dependent claims directed to a distance that is “based on a number of nodes in the synonym graph between a node and a node”.  Here, those skilled in the art would understand that the terminology of “distance” is commonly used in natural language processing to correspond to a similarity between concepts in a vector space, i.e., a cosine similarity is equivalent to a distance.  Moreover, Abhyankar et al. discloses something that appears to be equivalent to mapping text content to “a plurality of processes”.  Abhyankar et al. discloses data objects in a semantic graph can refer to objects that appear to users as business Abhyankar et al. omits at least text content “that includes feedback” and “determine a process among a plurality of processes that is more correlated to the feedback”.  
Concerning independent claims 1, 9, and 17, Gupta teaches extracting business-centric information from a social media outlet that classifies a subset of a plurality of messages as problem messages, and correlates a problem to a third party entity with the problem phrases.  (Abstract)  Messages are classified as problem messages that are related to a service associated with a specific company or are related to a product associated with a specific company.  (¶[0013])  Learning system 202 may be trained to classify a problem message and identify the problem phrase from collected messages.  (¶[0020]: Figure 2)  Embodiments may be provided as a paid service to companies looking for real time feedback about their services or networks (“to receive text content that includes feedback”).  (¶[0043]: Figure 3: Step 308)  Users may describe a product or service problem using a specific syntactic pattern that can be recognized by trained machine learning system or tool 202.  (¶[0047]: Figure 3)  The method 300 correlates a problem to a service or product of a third party company with problem phrases.  A correlation can be made between ‘bandwidth’ and one of various possible network problems associated with a network service provider.  (¶[0059]: Figure 3: Step 314)  Here, a service problem can be construed as “a process among the plurality of processes”.  That is, “a process” can be broadly construed as relating to a service Gupta, then, teaches “determine a process among the plurality of processes that is most correlated to the feedback” by correlating a problem with a service of a company with problem messages obtained as feedback.  An objective is to extract business-centric information from a social media outlet so as to obtain valuable information.  (¶[0002] - ¶[0003])  It would have been obvious to one having ordinary skill in the art to use a synonym graph to map words based on a distance or similarity between words in Abhyankar et al. to correlate feedback to processes described in words of problem messages as taught by Gupta for a purpose of extracting valuable business-centric information from social media.

Concerning claims 2, 10, and 18, Gupta teaches “identifying a feedback keyword from the text content and an activity keyword from the process” when phrases of a problem message are used to correlate a problem to a service with the problem phrases.  (¶[0059]: Figure 3: Step 314)  That is, words in a problem message are “a feedback keyword from the text content” that are correlated to a specific service problem that is “an activity keyword from the process”.  Abhyankar et al. discloses “the synonym graph”, and that a weight or strength of connection from Object A to Object B.  (¶[0068]: Figure 2)  Here, Figure 2 illustrates how various words represented as source nodes and end nodes having weights between them are arranged to “generate a path within the synonym graph”.  Specifying a source node and an end node, then, “generates a path within the synonym graph”.
Abhyankar et al. discloses that receiving a request includes receiving a query through an application programming interface (“retrieve, via an application programming interface”).  (¶[0020])  Gupta teaches extracting business centric information from a social media outlet that obtains a plurality of messages from a social media outlet (“the feedback including the text content from a social networking site”) (Abstract); messages from social media outlets are classified as problem messages related to a service associated with a specific company (¶[0013]); third party companies 112 and 114 may pay a service provider to monitor messages from various social media outlets 106, 108, and 110 and classify problem messages associated with third party companies 112 and 114 (¶[0017]); embodiments may be provided as a paid service to companies looking for real time feedback (“the feedback”) about their services or networks (¶[0043]: Figure 3: Step 308).
Concerning claims 5, 13, and 20, Abhyankar et al. discloses that synonyms can be specified in data defining nodes and edges of a semantic graph (¶[0010]); objects are illustrated as nodes 202 and relationships or connections between the objects are illustrated as edges 204; the edges 204 have weights 220 associated with them, e.g., values indicating magnitudes or strengths of the connections (¶[0067] - ¶[0068]: Figure 2); Figures 3A to 3D are tables illustrating ways that synonym relationships may be stored as a semantic graph; node data 300 specifies the characteristics of the semantic graph node representing an object, and node data 300 includes synonyms for the object name (¶[0098] - ¶[0099]: Figures 3A to 3D); a synonym relationship is specified using an edge of connection between two nodes in the semantic graph; node data 330 specifies a node for a company ‘The Coca-Cola Company’ and node data 340 specifies e.g., ‘The Coca-Cola Company’, and the edges are “links between the plurality of nodes identify synonym relationships between the corresponding plurality of words.”
Concerning claims 6 and 14, Abhyankar et al. discloses “map a plurality keywords from the text content . . . within the synonym graph”.  Gupta teaches “identifying the process” as a service problem “from the text content” of messages obtained from social media outlets using “keywords” of problem phrases.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar et al. (U.S. Patent Publication 2020/0301953) in view of Gupta (U.S. Patent Publication 2013/0024389) as applied to claims 1 to 2, 9 to 10, and 17 to 18 above, and further in view of Flinn et al. (U.S. Patent Publication 2012/0290518).
Generally, Abhyankar et al. discloses a synonym graph comprising a plurality of nodes in Figure 2, where there is a value of a weight between nodes.  Implicitly, the nodes of this graph have various degrees of connectivity, where some nodes are directly connected and some nodes are more indirectly connected.  However, Abhyankar et al. does not expressly disclose “determine the mapping value . . . based on a number of nodes on the synonym graph between a node . . . and a node”.  Still, one skilled in the art could appreciate that nodes representing words that are more directly connected in a synonym graph would be more likely to be strongly correlated as synonyms as compared to nodes representing words that are only indirectly connected.  Anyway, Flinn et al. teaches indexing objects into object informational elements and etc.  If Folder Y is one level below Folder X, then, relationship indicators 718 are set at: X-to-Y=0.8 and Y-to-X=1.  If Folder Y is two levels below Folder X, then relationship indicators 718 are set at: X-to-Y=0.6 and Y-to-X=0.8.  If Folder Y is three levels below Folder X, then relationship indicators 718 are set at: X-to-Y=0.4 and Y-to-X=0.6.  (¶[0100] - ¶[0115])  Conceptually, Flinn et al., then, teaches “the mapping value . . . based on a number of nodes . . . between a node . . . and a node”.  An objective is to provide indexing of mapped topics using relevancy values for informational elements of objects.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to determine a mapping value in a synonym graph of Abhyankar et al. according to a number of intervening nodes as taught by Flinn et al. for a purpose of providing indexing for mapped topics using relevancy values for informational elements of objects.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar et al. (U.S. Patent Publication 2020/0301953) in view of Gupta (U.S. Patent  as applied to claims 1, 6, 9, and 14 above, and further in view of Cama et al. (U.S. Patent No. 9,799,035).
Generally, Gupta teaching parsing problem messages into a parse tree to identify problem nouns, e.g., ‘bandwidth’, and adjectives, adverbs, and particle phrases, e.g., ‘down’.  (¶[0030] - ¶[0034])  Here, “the plurality of keywords” are identified and correlated to “the plurality of processes”.  However, Gupta does not expressly teach “to generate sub-values for each of the plurality of keywords” and “combine the sub-values to generate a mapping value”.  Still, it is known that keyword matching considers a similarity of each word in a plurality of words of a phrase and combines the similarity of each word to generate an overall similarity between two phrases having a plurality of words.  
Specifically, Cama et al. teaches a customer feedback analyzer that accesses a keyword and word mapping database and receives customer feedback associated with a product or service.  Each segment is analyzed using a thesaurus database, and a composite score is generated for each feedback data group.  (Abstract)  A source stream comprising feedback data is identified, e.g., social media streams related to a restaurant, and each comment is divided into segments.  When a comment is segmented, each segment is evaluated independently using a scoring engine.  (Column 7, Line 47 to Column 8, Line 46)  Each segment for each feedback data group is analyzed by a scoring engine with respect to a keyword and mapping database.  A score for each segment of each of the plurality of segments for each feedback data group is generated by feedback analyzer 110.  A composite score for each feedback data group is generated based on each score for each segment of each of the plurality Cama et al., then, teaches scores for each segment that are “sub-values for each of the plurality of keywords” and “combine the sub-values to generate a mapping”.  An objective is to determine customer satisfaction data in a manner that is not time consuming, does not require a large amount of resources, and is accurate and flexible.  (Column 1, Lines 10 to 20)  It would have been obvious to one having ordinary skill in the art to generate and combine sub-values in mapping of feedback as taught by Cama et al. to keywords representing processes in Gupta for a purpose of determining customer satisfaction in a manner that is accurate, flexible, and does not require a large amount of resources.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyankar et al. (U.S. Patent Publication 2020/0301953) in view of Gupta (U.S. Patent Publication 2013/0024389) as applied to claims 1 and 9 above, and further in view of Gahlot et al. (U.S. Patent Publication 2012/0278253).
Generally, Abhyankar et al. discloses visualizations of a semantic graph with associated weights for connections between objects.  (¶[0043]; ¶[0047])  Server system 110 enables synonym relationships to be added through manual input of a user interface 130.  (¶[0057]: Figure 1)  Dashboards include visualizations.  (¶[0085])  Figure 3E illustrates a reference node of a semantic graph to define synonym relationships where a record indicates a user visualization.  (¶[0105]: Figure 3E)  Here, Figure 3D illustrates one visualization of node data and edge data and weights between the node data and the edge data.  Abhyankar et al., then, discloses “output, via a user interface, the text content . . . and a plurality of mapping values” because nodes 330 and 340 Abhyankar et al. reasonably discloses display of this information as a visualization, but omits outputting on the user interface “an identifier of a social networking site where the text content was extracted from”.  Still, this is somewhat of a design choice as to what data associated with a synonym is displayed on a user interface.  
Specifically, Gahlot et al. teaches determining sentiment for commercial entities from online content that describes products and brands, where the online content is provided through Twitter or Facebook.  (¶[0003])  Data store 240 represents a structured data source where data for each commercial entity 232 and its corresponding sentiment value 234 is aggregated.  (¶[0047]: Figure 2)  A qualitative description of an overall sentiment can be used in place of user reviews, e.g., ‘This product was very liked by users on Twitter’.  Figure 5 illustrates a presentation that can be generated as output, where presentation 500 can include product information 510 including a product identifier 508, a manufacturer description 512, and user reviews 514.  The product information can be supplemented by sentiment information 520.  (¶[0065] - ¶[0067]: Figure 5)  Figure 5, then, outputs on a user interface “the text content” of a user review, “an identifier of a social networking site where the text content was extracted from” with ‘78% Like Brand X on Twitter’, and a value for sentiment of 78%.  An objective is to determine user sentiment for commercial entities including brands.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to include an identifier of a social networking site where text content was extracted as taught by Gahlot et al. in a Abhyankar et al. for a purpose of determining user sentiment for commercial entities including brands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Li et al., Ganjam et al., Rahman et al., Smith et al., and Dechu et al. disclose related prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 2, 2021